Citation Nr: 0411635	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  04-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 






INTRODUCTION

The veteran served a period of active duty from April 1943 to 
April 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  In October 2000, the Board denied entitlement to TDIU 
benefits, which appeal arose out of a December 1992 claim.  

2.  In August 2002, the Court of Appeals for Veterans Claims 
affirmed the Board's October 2000 decision.  

3.  In November 2002, the veteran appealed the Court of 
Appeals for Veterans Claims decision to the United States 
Court of Appeals for the Federal Circuit.  

4.  While the appeal was pending at the Court of Appeals for 
the Federal Circuit, the veteran submitted another claim for 
TDIU benefits to the RO in April 2003, which was denied in 
June 2003.  

5.  In September 2003, the veteran submitted a notice of 
disagreement with the June 2003 decision; a statement of the 
case was issued in January 2004, and a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) was received at the RO in 
February 2004.  

6.  Shortly after the VA Form 9 was received at the RO, the 
Court of Appeals for the Federal Circuit vacated the decision 
by the Court of Appeals for Veterans Claims which had 
affirmed the Board's October 2000 decision, and remanded the 
case to the Court of Appeals for Veterans Claims.  

7.  In April 2004, the Court of Appeals for Veterans Claims 
vacated the Board's October 2000 decision, and remanded the 
matter to the Board for further proceedings consistent with 
its order to vacate.  

8.  When the Court issues its mandate with respect to its 
April 2004 order, the Board will acquire jurisdiction over 
the appeal of the 1992 claim for TDIU benefits.  

9.  There is no longer a controversy with respect to the 
appeal arising from the April 2003 claim for TDIU benefits 
that will not be addressed by the Board when it decides the 
appeal of the 1992 claim for TDIU benefits.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the issue of entitlement to TDIU benefits, 
arising from the April 2003 claim for that benefit, and the 
appeal of the RO's June 2003 decision is dismissed.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals may dismiss any appeal, which 
fails to allege error of fact or law in the determination 
being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  
Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  See 38 U.S.C.A. § 7104(a) (West 2002).

A review of the record in this case reflects that in an 
October 2000 decision, the Board denied entitlement to TDIU 
benefits, which appeal arose out of a December 1992 claim.  
In August 2002, the Court of Appeals for Veterans Claims 
affirmed the Board's October 2000 decision.  In November 
2002, the veteran appealed the Court of Appeals for Veterans 
Claims decision to the United States Court of Appeals for the 
Federal Circuit.  While the appeal was pending at the Court 
of Appeals for the Federal Circuit, the veteran submitted 
another claim for TDIU benefits to the RO in April 2003, 
which was denied in June 2003.  In September 2003, the 
veteran submitted a notice of disagreement with the June 2003 
decision; a statement of the case was issued in January 2004, 
and a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
was received at the RO in February 2004.  

Shortly after the VA Form 9 was received at the RO in 
February 2004, the Court of Appeals for the Federal Circuit 
vacated the decision by the Court of Appeals for Veterans 
Claims which had affirmed the Board's October 2000 decision, 
and remanded the case to the Court of Appeals for Veterans 
Claims.  In April 2004, the Court of Appeals for Veterans 
Claims vacated the Board's October 2000 decision, and 
remanded the matter to the Board for further proceedings 
consistent with its order to vacate.  

When the Court issues its mandate with respect to its April 
2004 order, the Board will acquire jurisdiction over the 
appeal of the 1992 claim for TDIU benefits.  

Given the foregoing, the veteran clearly has an active claim 
for TDIU benefits on appeal that pre-dates his April 2003 
claim.  Because the veteran's original 1992 claim for 
entitlement to a TDIU rating remains pending, the veteran's 
2004 appeal for the identical benefit is moot since there is 
no longer a controversy with respect to the appeal arising 
from the April 2003 claim for TDIU benefits that will not be 
addressed by the Board when it decides the appeal of the 1992 
claim for TDIU benefits.  The proper remedy for the 2004 
appeal is a dismissal.  See Smith (Irma) v. Brown, 10 Vet. 
App. 330, 334 (1997) [dismissal is the proper remedy to 
employ when an appeal has become moot].

The dismissal of this appeal ensures that the Board's 
decision regarding the veteran's 1992 claim for TDIU benefits 
will be based on the entire record in the proceedings 
including the evidence submitted while the veteran's 1992 
TDIU claim was at the Court of Appeals for Veterans Claims 
and the Federal Circuit.  As indicated, the veteran's 1992 
claim for entitlement to a TDIU rating is awaiting mandate 
from the Court and will be considered once jurisdiction of 
the claim is returned to the Board.



ORDER

The appeal of the June 2003 decision to deny TDIU benefits is 
dismissed. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



